An unpub|ishlled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

ANTHONY EUGENE MARTINEZ, No. 64968
Appellant,

vs.

THE STATE OF NEVADA, z § L E w
Respondent. SEF 1 3 2014

DEF'UTY CLERK
ORDER OF AFFIRMANCE

This is an appeal from a judgment of conviction, pursuant to a
guilty plea, of burglary Eighth Judicial District Court, Clark County;
Douglas Smith, Judge.

Appellant Anthony Eugene Martinez contends that the district
court erred by denying his presentence motion to withdraw his guilty plea.
Martinez fails to explain how the district court erred and offers no
argument in support of his contention.c Accordingly, we decline to consider
it, see Maresca 1). State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987), and we

ORDER the judgment of conviction AFFIRMED.

~/ ‘l"" '£'“”‘i\ , J.

Hardesty

Douglas Cherry d

cc: Hon. Douglas Smith, District Judge
Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Sunnemz Counr
OF
NEvAnA

town ms v l ' w y v g n /¢.]L~§/[Ol